UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1137


IFTIKHAR H. SAIYED,

                  Plaintiff – Appellant,

             v.

ENTERPRISE RENT-A-CAR,

                  Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-01147-JCC-JFA)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Iftikhar H. Saiyed, Appellant Pro Se. Edward Lee Isler, ISLER,
DARE, RAY, RADCLIFFE & CONNOLLY, PC, Vienna, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Iftikhar H. Saiyed appeals the district court’s order

denying Defendant’s motion to dismiss and granting Defendant’s

summary     judgment     motion        on        his   race   discrimination       and

retaliation claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2006).        We have reviewed the record and find no reversible

error.    Accordingly, we affirm the district court’s order.                       See

Saiyed v. Enterprise Rent-A-Car, No. 1:08-cv-01147-JCC-JFA (E.D.

Va. Jan. 13, 2009).           We dispense with oral argument because the

facts    and    legal   contentions         are    adequately   presented     in   the

materials      before   the    court    and        argument   would   not    aid   the

decisional process.


                                                                            AFFIRMED




                                             2